1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA
8

9     SHELLI ROSE DEWEY,                                  Case No. 3:13-cv-00317-LRH-WGC
10       Petitioner,
              v.                                          ORDER
11

12    DWIGHT NEVEN, et al.,
13       Respondents.
14

15          In this habeas corpus action, on August 10, 2018, the Court ruled on the respondents’
16   motion to dismiss, granted that motion in part and denied it in part, dismissed certain of the
17   claims of the petitioner, Shelli Rose Dewey, and ordered the respondents to file an answer,
18   responding to Dewey’s remaining claims within 90 days – by November 8, 2018. See Order
19   entered August 10, 2018 (ECF No. 69). The Court subsequently granted the respondents a 40-
20   day extension of time, then a 35-day extension, making the answer due January 22, 2019 (ECF
21   No. 71; ECF No. 73).
22          On January 22, 2019, Respondents filed a motion for an extension of time, requesting a
23   further 30-day extension of time, to February 21, 2019, for their answer (ECF No. 74).
24   Respondents’ counsel states that the extension of time is necessary because of his obligations in
25   other cases. The petitioner does not oppose the motion for extension of time. The Court finds that
26   Respondents’ motion for extension of time is made in good faith and not solely for the purpose of
27   delay, and that there is good cause for the extension of time requested. The Court will grant the
28   extension of time as requested.
                                                      1
1           However, in view of the amount of time that Respondents will have had to file their answer

2    (more than six months), the Court will not look favorably upon any motion to further extend this

3    deadline.

4

5           IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of Time

6    (ECF No. 74) is GRANTED. Respondents will have until February 21, 2019, to file their answer.

7           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

8    proceedings set forth in the order entered July 20, 2017 (ECF No. 58) will remain in effect.

9

10
            DATED this 25th day of January, 2019.
11

12

13                                                LARRY R. HICKS
                                                  UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2
